     Case 4:18-cv-03218 Document 59 Filed on 10/04/19 in TXSD Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

    FIELDWOOD ENERGY            §
    OFFSHORE LLC, et al.,       §
                                §
      Plaintiffs,               §
v.                              §   Civil Action No. 4:18-cv-03218
                                §
PRIME OFFSHORE LLC, et al.      §
                                §
      Defendants.               §
_______________________________________________________________
 DEFENDANTS SUMITOMO CORPORATION OF AMERICAS AND
      SUMMIT SHALE INTERNATIONAL CORPORATION’S
        RESPONSE TO PLAINTIFFS’ MOTION TO APPLY
                LOUISIANA LAW UNDER OCSLA
_______________________________________________________________

         Defendants Sumitomo Corporation of Americas (“SCOA”) and Summit
Shale International Corporation, formerly Petro Summit Investment USA
Corporation (“PSIUSA”), file this response to Plaintiffs’ Motion to Apply Louisiana
Law Under OCSLA (the “Motion”) (Doc. No. 58).

                                         INTRODUCTION
         SCOA and PSIUSA agree with Plaintiffs that, under OCSLA’s choice-of-law
provision,1 Louisiana law “applies with equal force to all claims in this suit.” 2 This
includes Plaintiffs’ alter ego theory (Count 6 of the Second Amended Complaint)
that SCOA and PSIUSA are responsible for the liabilities of Summit Gulf Venture,


1    43 U.S.C. § 1333; see Texaco Exploration & Prod., Inc. v. AmClyde Engineered Prods. Co., 448 F.3d
     760, 772 (5th Cir. 2006).
2    Plaintiffs’ Motion (Doc. No. 58) at 11.


EMF_US 76720994v3
     Case 4:18-cv-03218 Document 59 Filed on 10/04/19 in TXSD Page 2 of 10




LLC (“SGV”), a Delaware limited liability corporation (“LLC”). But Plaintiffs fail
to take the next step: identify the relevant Louisiana law. As Plaintiffs are moving
for partial summary judgment that SCOA and PSIUSA are liable for SGV’s alleged
obligations (see Doc. No. 57), and the standards for imposing alter ego liability are
different under Delaware and Louisiana law,3 it is necessary for the Court to take
that next step now rather than later.
         Louisiana Laws Revised Statutes § 12:1342 provides that the laws of the state
under which a non-Louisiana LLC is organized “shall govern its organization [and]
its internal affairs.” Louisiana thus statutorily mandates that Plaintiffs’ alter ego
theory against SCOA and PSIUSA is governed by Delaware law, as SGV was
incorporated in Delaware. The Court should therefore grant SCOA’s and PSIUSA’s
motion for application of La. Stat. Ann. § 12:1342 to Plaintiffs’ alter ego theory
(Doc. No. 52).

                                   RESPONSE ARGUMENTS
A.       La. Stat. Ann. § 12:1342 requires the Court to apply Delaware law to
         any issue involving SGV’s organization and internal affairs
         “Because Louisiana stands alone among the 50 states as a hybrid Civil
Law/common law jurisdiction, its situation is unique: The State’s constitution, its
codes and its statutes, are the primary sources of law; court decisions are treated as
secondary sources of law, without stare decisis precedential effect.” In re Orso, 283




3    One distinction is that, while the “Supreme Court of Louisiana has never adopted the single
     business enterprise theory,” some lower Louisiana courts have done so. Energy Coal v. CITGO
     Petroleum Corp., 836 F.3d 457, 460 (5th Cir. 2016). “Delaware has not adopted a single
     business enterprise theory as a means to pierce the corporate veil.” Precht v. Glob. Tower LLC,
     No. 2:14-CV-00743, 2016 WL 7443139, at *4 (W.D. La. Dec. 22, 2016).

                                                  –2–
EMF_US 76720994v3
    Case 4:18-cv-03218 Document 59 Filed on 10/04/19 in TXSD Page 3 of 10




F.3d 686, 695 (5th Cir. 2002) (recognizing that courts interpreting the law of
Louisiana “are bound to honor” this distinction).4
        “The umbilical tie of the foreign corporation to the state of its charter is
usually still religiously regarded as conclusive in determining the law to be applied
in intracorporate disputes.” McDermott Inc. v. Lewis, 531 A.2d 206, 216 (Del. 1987).5
In Louisiana, this umbilical tie is codified by statute, thus occupying a preeminent
position in the state’s code-driven jurisprudence. La. Stat. Ann. § 12:1342 mandates
in relevant part that “[t]he laws of the state or other jurisdiction under which a
foreign limited liability company is organized shall govern its organization, its
internal affairs, and the liability of its managers and members that arise solely
out of their positions as managers and members.” (emphasis added).6
        Since SGV was organized under the laws of Delaware, La. Stat. Ann.
§ 12:1342 requires that Delaware law govern any determination implicating SGV’s



4   See also Shaw Constructors v. ICF Kaiser Engineers, Inc., 395 F.3d 533, 546 (5th Cir. 2004) (“In
    Louisiana, the sources of law are legislation and custom. These authoritative or primary
    sources of law are to be contrasted with persuasive or secondary sources of law, such as
    Louisiana and other civil law jurisprudence, doctrine, conventional usages, and equity, that may
    guide the court in reaching a decision in the absence of legislation and custom.”) (citation
    omitted); Laubie v. Sonesta Int’l Hotel Corp., 752 F.2d 165, 167 (5th Cir. 1985) (“In Louisiana, a
    civil law jurisdiction, the legislative will, as expressed in the articles of the Code, is supreme.
    Case law, although valuable, is of secondary importance.”).
5   “Under the Commerce Clause, a state has no interest in regulating the internal affairs of
    foreign corporations.” VantagePoint Venture Partners 1996 v. Examen, Inc., 871 A.2d 1108, 1113
    (Del. 2005) (citation omitted).
6   An alternative rule would “present almost intolerable consequences to the corporate enterprise
    and its managers.” McDermott Inc. v. Lewis, 531 A.2d 206, 216 (Del.1987). “With the existence
    of multistate and multinational organizations, directors and officers have a significant right,
    under the fourteenth amendment’s due process clause, to know what law will be applied to
    their actions.” Id. “Stockholders also have a right to know by what standards of accountability
    they may hold those managing the corporation's business and affairs.” Id. at 217.

                                                   –3–
EMF_US 76720994v3
     Case 4:18-cv-03218 Document 59 Filed on 10/04/19 in TXSD Page 4 of 10




organization, its internal affairs, or the liability of its Members, SCOA and PSIUSA,
arising from their positions as SGV Members. Plaintiffs’ alter ego theory is
undeniably one such determination.

B.       As Plaintiffs’ alter ego theory involves SGV’s organization and
         internal affairs, La. Stat. Ann. § 12:1342 mandates that Delaware law
         governs
         “Louisiana courts and courts applying Louisiana law apply the law of the
place of incorporation to determine fundamental issues of corporate structure.”
NorAm Drilling Co. v. E&PCo Int’l, LLC, 131 So.3d 926, 930 (La. App. 2d Cir. 2013).
These “questions of corporate structure” include “issues involving piercing” the
corporate veil. Energy Coal v. CITGO Petroleum Corp., 836 F.3d 457, 462 (5th Cir.
2016).7
         Like all veil-piercing claims, Plaintiffs’ alter ego theory “implicate[s] matters
of internal corporate operations and organization,” including “the rights and duties
of shareholders, the corporate formalities that must be observed by the
corporation, and the rules governing the limited liability of shareholders.” In re Gulf
Fleet Holdings, Inc., 491 B.R. 747, 787 (Bankr. W.D. La. 2013) (Louisiana law).
         Indeed, one express basis for Plaintiffs’ alter ego theory is the allegation that
SGV failed to “follow corporate and statutory formalities.”8 This can only be
decided by looking to the formalities applicable to SGV, i.e., the formalities imposed


7    See also Fusion Capital Fund II, LLC v. Ham, 614 F.3d 698, 700 (7th Cir. 2010) (recognizing that
     whether a corporation’s investors are liable for its debts “is an aspect of the internal affairs
     doctrine”); Kalb, Voorhis & Co. v. Am. Fin. Corp., 8 F.3d 130, 132 (2d Cir. 1993) (“Because a
     corporation is a creature of state law whose primary purpose is to insulate shareholders from
     legal liability, the state of incorporation has the greater interest in determining when and if
     that insulation is to be stripped away.”) (citations omitted).
8
     Plaintiffs’ Second Am. Compl. (Doc. No. 32) at ¶ 47.

                                                  –4–
EMF_US 76720994v3
     Case 4:18-cv-03218 Document 59 Filed on 10/04/19 in TXSD Page 5 of 10




by Delaware law. See In re BH S & B Holdings LLC, 420 B.R. 112, 138 (Bankr.
S.D.N.Y. 2009) (“[T]he Delaware Limited Liability Company Act (DLLCA) requires
little more than that an LLC execute a proper certificate of formation, maintain a
registered office in Delaware, have a registered agent for service of process in
Delaware, and maintain certain records for membership and tax purposes.”) (citing
DEL. CODE ANN. tit. 6, § 18-101 et seq.).
           Another express basis for Plaintiffs’ alter ego theory is the allegation that
SCOA and PSIUSA “improperly dissolved [SGV] and later Summit Shale [i.e.,
PSIUSA] itself in contravention of applicable law, including but not limited to the
Delaware General Corporation Law and the Delaware Limited Liability Company
Act.”9 This can only be decided by looking to “the Delaware General Corporation
Law and the Delaware Limited Liability Company Act.”10
           Under La. Stat. Ann. § 12:1342, therefore, Plaintiffs’ alter ego theory is
governed by the law of Delaware, the state of SGV’s incorporation. Id.; see In re
Chinese-Manufactured Drywall Products Liab. Litig., No. CV 09-02047, 2017 WL
1476595, at *19 (E.D. La. Apr. 21, 2017) (“Under Louisiana law, the law of the state
of incorporation governs the determination when to pierce a corporate veil.”)
(citation omitted); Quickick, Inc. v. Quickick Int’l, 304 So.2d. 402, 406 (La. App. 1st
Cir. 1974) (applying law of state of incorporation to a question of alter ego
liability.).11

9
     Plaintiffs’ Second Am. Compl. (Doc. No. 32) at ¶ 57.
10
     Id.
11   See also Patin v. Thoroughbred Power Boats Inc., 294 F.3d 640, 647 (5th Cir. 2002) (“In light of these
     authorities, we agree with the district court’s determination that the Louisiana State Supreme
     Court would most likely conclude that the law of the state of incorporation governs the
     determination when to pierce a corporate veil.”); Soriano v. Gulf Coast Lift, LLC, No. CIV.A.
                                                     –5–
EMF_US 76720994v3
     Case 4:18-cv-03218 Document 59 Filed on 10/04/19 in TXSD Page 6 of 10




          “This makes sense as otherwise, theoretically, an LLC could be subject to
various states’ conflicting laws” concerning its alter ego liability. Boeing Co. v. KB
Yuzhnoye, No. CV 13-00730 ABC (AJWx), 2014 WL 12601330, at *1 n.1 (C.D. Cal.
Feb. 20, 2014 (discussing California Corporations Code § 17708.01, which is
essentially identical to La. Stat. Ann. § 12:1342).12
          “[E]ven though alter ego liability involves law suits brought by third parties,
it determines, based on the structure of the corporation, whether the shareholders
are liable in lieu of the LLC, which is an internal affair.” Wehlage v. Empres Healthcare
Inc., 821 F. Supp. 2d 1122, 1128–29 (N.D. Cal. 2011) (applying the similarly-worded
predecessor to California Corporations Code § 17708.01, and holding that the alter
ego law of the states of incorporation of the foreign LLCs at issue applied to
determine the liability of claims brought by a third party); see Rubbermaid Inc. v. Robert
Bosch Tool Corp., No. CIV. 09-1395, 2010 WL 3834410, at *6 (C.D. Ill. Sept. 23, 2010)


     12-2744, 2014 WL 949145, at *9 (E.D. La. Mar. 11, 2014) (applying Louisiana law to Louisiana
     corporation and Florida law to Florida corporation in determining whether to pierce their
     corporate veil and hold the 100% owner of both corporations liable); Kidd v. Symbion, Inc., No.
     Civ. A. 10-3361, 2011 WL 4020814, at *10, n.3 (E.D. La. Sept. 9, 2011) (“The Court applies
     the law of Delaware, as the state of incorporation for SCH, ASC, and Symbion, to determine
     whether the corporate veil may be pierced to impose liability upon Symbion.”); Shreveport La.
     Hayride Co., L.L.C. v. Kent, Civ. Act. No. 07–0868, 2009 WL 1371712, at *8 (W.D. La. May 14,
     2009) (“[T]he law of the state of incorporation governs the determination when to pierce a
     corporate veil.”); PowerUp of Se. La. Inc. v. PowerUp U.S.A., Inc., No. 94-1441, 1994 WL 543631,
     at *3 (E.D. La. Oct. 5, 1994) (noting that veil-piercing involves “fundamental issues of
     corporate existence or structure” and holding that the relationship between the defendants
     had to be analyzed according to Canadian law, as the place of incorporation, rather than
     Louisiana law).
12   Similar to La. Stat. Ann. § 12:1342, the California law provides that the “law of the state or
     other jurisdiction under which a foreign limited liability company is formed governs” its
     organization, “its internal affairs,” the authority of its members and managers, and the liability
     of its members and managers for the debts, obligations, “or other liabilities of the limited
     liability company.” Cal. Corp. Code § 17708.01; see Wehlage, 821 F. Supp. 2d at 1128 (quoting
     § 17708.01’s predecessor).

                                                   –6–
EMF_US 76720994v3
     Case 4:18-cv-03218 Document 59 Filed on 10/04/19 in TXSD Page 7 of 10




(holding that, under Illinois law similar to La. Stat. Ann. § 12:1342, “the law of the
state of incorporation governs under what circumstances it is possible to pierce the
corporate veil.”).13
         “‘Because a corporation is a creature of state law whose primary purpose is
to insulate shareholders from legal liability, the state of incorporation has the
greater interest in determining when and if that insulation is to be stripped away.’”
Wehlage, 821 F. Supp. 2d at 1128 (quoting Kalb, Voorhis & Co. v. Am. Fin. Corp., 8
F.3d 130, 132 (2d Cir. 1993)). Louisiana has codified in La. Stat. Ann. § 12:1342 that
the law of the state of SGV’s incorporation (Delaware) must govern Plaintiffs’
attempt to strip SGV’s corporate insulation and hold SCOA and PSIUSA
responsible for its alleged liabilities.14

C.       The Court’s decision in Tana does not address the issue here
         Plaintiffs suggest that the Court’s decision in Tana Exploration & Production
Co. v. Implicit Oil & Gas, L.P., No. H-13-334, 2015 WL 13697932 (S.D. Tex. Mar. 30,
2015), requires application of Louisiana’s veil-piercing standards to Plaintiffs’ alter
ego theory, rather than Delaware law.15 But the Court did not address this issue in
Tana. In particular, the Court did not address La. Stat. Ann. § 12:1342 in Tana.
         Tana arose out of a dispute concerning agreements governing the interests
in a well located on the Outer Continental Shelf of the Gulf of Mexico adjacent
to Louisiana. 2015 WL 13697932, at *1. The defendant interest-holder (“Birnham”)

13   The result must be the same here—especially given the primacy of statutes in Louisiana
     compared to common law jurisdictions like California and Illinois.
14   “Notably, both federal and Delaware law observe the same requirements for piercing the
     corporate veil.” Kidd, 2011 WL 4020814, at *10, n.3.
15   See Plaintiffs’ Motion (Doc. No. 58) at 12–13.

                                                 –7–
EMF_US 76720994v3
     Case 4:18-cv-03218 Document 59 Filed on 10/04/19 in TXSD Page 8 of 10




entered into a farmout agreement in which it agreed to pay 25% of the drilling costs
associated with the well, and then assigned its interest in the farmout agreement to
a new entity (“IOG 207”).16 Id. The well was a dry hole and the parties were required
to plug and abandon the well. Id. The plaintiff (Tana), a party to the farmout
agreement, brought suit alleging that Birnham had not paid its required share of
the costs and that IOG 207 “was purposefully undercapitalized and/or created to
avoid Birnham’s contractual obligations.” Id.
         The parties agreed—and the Court held—that Louisiana law applied to
Tana’s fraud claim under OCSLA’s choice-of-law provision, because the claim arose
out of the farmout agreement and other subsequent agreements between the
parties that focused on an OCSLA situs—the well. Id. at *1–2. The parties disputed,
however, whether Louisiana law also applied to Tana’s alter ego claim. Id. at *2. The
defendants argued that the alter ego claim was not subject to OCSLA’s choice-of-
law provision because it was “not intertwined or related to the underlying claims,”
and so should be resolved instead using Texas’ choice-of-law rules, “under which
the laws of the parties’ respective states of incorporation (Texas and Delaware)
would apply.” Id. The Court rejected the defendants’ argument because Tana’s alter
ego claim was intertwined with its fraud claim. Id. Accordingly, the Court
determined that “Louisiana law applie[d] to Tana’s alter ego claim pursuant to the
OCSLA choice-of-law provision.” Id.




16   In contrast, neither SCOA nor PSIUSA was a party to the oil and gas lease at Breton Sound
     Area, Block 41, Lease OCS-G 21142 (the “Lease”), and neither SCOA nor PSIUSA was a
     party to the Offshore Operating Agreement.

                                               –8–
EMF_US 76720994v3
     Case 4:18-cv-03218 Document 59 Filed on 10/04/19 in TXSD Page 9 of 10




         The Court did not, however, identify the relevant Louisiana law in its
opinion. See id. Moreover, the Tana docket does not reflect that the parties ever
raised La. Stat. Ann. § 12:1342.17 Tana thus does not address, much less answer, the
issue presented here—the substance of Louisiana law on alter ego.

                                       CONCLUSION
         SCOA and PSIUSA agree with Plaintiffs that Louisiana law applies to
Plaintiffs’ claims. But Plaintiffs’ Motion is only the beginning of the inquiry. As to
Plaintiffs’ alter ego theory, in particular, La. Stat. Ann. § 12:1342 is the primary
source of law. La. Stat. Ann. § 12:1342 provides that the laws of the state under
which a foreign LLC is organized “shall govern its organization [and] its internal
affairs,” and Plaintiffs’ alter ego theory implicates both SGV’s organization and its
internal affairs. Plaintiffs’ alter ego theory regarding SGV is thus governed by
substantive Delaware law. The Court should therefore grant SCOA’s and PSIUSA’s
motion for application of La. Stat. Ann. § 12:1342 to Plaintiffs’ alter ego theory
(Doc. No. 52).




17   See Mot. for Determination of Applicable Law (Doc No. 115),Tana Exploration & Production
     Co. v. Implicit Oil & Gas, L.P., No. 4:13-cv-00334 (S.D. Tex. filed June 24, 2014).

                                              –9–
EMF_US 76720994v3
  Case 4:18-cv-03218 Document 59 Filed on 10/04/19 in TXSD Page 10 of 10




                                              Respectfully submitted,

                                              By: /s/ Michael D. Morfey
                                                 Michael D. Morfey
                                                 Attorney-in-Charge
                                                 State Bar No. 24007704
                                                 Federal I.D. No. 23842
                                                 michaelmorfey@HuntonAK.com
                                                 HUNTON ANDREWS KURTH LLP
                                                 600 Travis, Suite 4200
                                                 Houston, Texas 77002
                                                 (713) 220-4163
                                                 (713) 220-4285 (Fax)

                                              ATTORNEYS FOR DEFENDANTS
                                              SUMITOMO CORPORATION OF
 OF COUNSEL:                                  AMERICAS AND SUMMIT SHALE
 M. Kaylan Dunn                               INTERNATIONAL CORPORATION,
 State Bar No. 24076359                       FORMERLY PETRO SUMMIT
 Federal I.D. No. 1171046                     INVESTMENT USA CORPORATION
 kaylandunn@HuntonAK.com
 HUNTON ANDREWS KURTH LLP
 600 Travis, Suite 4200
 Houston, Texas 77002
 (713) 220-4127
 (713) 220-4285 (Fax)


                            CERTIFICATE OF SERVICE
        I hereby certify that on October 4, 2019, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Southern District
of Texas, using the electronic case filing system of the Court. The electronic case
filing system sent a “Notice of Electronic Filing” to the attorneys of record who
have consented in writing to accept this Notice as service of this document by
electronic means.

                                         /s/ Michael D. Morfey
                                         Michael D. Morfey


                                         – 10 –
EMF_US 76720994v3
